                            UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO



    DELLIA ROMERO,

             Plaintiff,

    v.

    CITY OF CLOVIS, CLOVIS POLICE                         No. 1:17-cv-00818-PJK-GBW
    DEPARTMENT, and JEFFREY
    SWINFORD, Individually and in His
    Prior Official Capacity,

             Defendants.




                  MEMORANDUM OPINION AND ORDER GRANTING
                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT



         THIS MATTER is before the court on Defendants City of Clovis, Clovis Police

Department, and Jeffrey Swinford’s First Motion for Summary Judgment (ECF No. 28).

Upon consideration thereof, the court finds the motion is well taken and should be

granted. 1


                                        Background

         In this removal case, Plaintiff Dellia Romero brought federal and state law claims

seeking damages against Defendants City of Clovis and its police officer Jeffrey


1
    This matter was transferred to the undersigned on May 15, 2019. ECF No. 42.
Swinford. In the complaint, Ms. Romero alleges that she “said that [the officer] could not

give her [fiancé] [Ruben Sepulbeda] a trespass notice because he had done nothing

wrong.” Compl. at 3, ¶ 9 (ECF 1-1). She “refused to provide her identification after

several requests by [the officer] . . . and got into the front passenger seat of her vehicle.”

Id. at ¶ 10. The officer then arrested her for concealing her identity. Id. at ¶ 11. Ms.

Romero challenges the arrest and its execution.

A.     Legal Framework

       In an effort to state the facts, it is useful to review the summary judgment

standard. A motion for summary judgment should be granted when there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). The court views the factual record and reasonable inferences that

may be drawn from it in the light most favorable to the nonmoving party. Banner Bank

v. First Am. Title Ins. Co., 916 F.3d 1323, 1326 (10th Cir. 2019).

       “There is, however, an added wrinkle in this case: existence in the record of a

video[] capturing the events in question.” Scott v. Harris, 550 U.S. 372, 378 (2007).

When that is the case, a court should “view[] the facts in the light depicted in the

video[].” Id. at 381. A factual dispute will only preclude summary judgment where it is

both (1) genuine, i.e., concerns evidence on which “a reasonable jury could return a

verdict for the nonmoving party,” and (2) material, i.e., is “relevant” and “necessary” to

resolution of the case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48

(1986). When video evidence is such that “no reasonable jury could believe” one party’s

version of events, there is no “genuine issue for trial” and summary judgment is

                                               2
appropriate, regardless of that party’s “different stor[y].” Scott, 550 U.S. at 380. As in

Scott, “[t]here are no allegations or indications that this video[] was doctored or altered in

any way, nor any contention that what it depicts differs from what actually happened.”

Id. at 378.

       Given this framework, the description of the facts that follows is drawn only from

(1) the undisputed material facts revealed in the parties’ briefing for the summary

judgment motion, 2 and (2) the clear record presented by Officer Swinford’s lapel video.

To the extent the parties’ briefing revealed additional disputed facts not presented in the

court’s description of the operative facts, the court finds those disputed facts are not

material.

B.     Relevant Facts

       On July 4, 2015, Kyle Ackley, a security guard at the North Plains Mall in Clovis,

New Mexico, called the Clovis Police Department to request that two individuals — a

man and a woman — be removed from the mall. Undisputed Material Fact (“UDMF”)

No. 1, Defs.’ Mot. Summ. J. at 1. The Police Department sent Officer Jeffrey Swinford

to the mall to handle Mr. Ackley’s request. UDMF No. 2. When Officer Swinford

arrived, Mr. Ackley informed him that a man had been asked to leave the mall because he



2
  The following numbered facts from Defendants’ statement of material facts were
undisputed in Ms. Romero’s response: 1, 2, 4, 5, 13, 14 & 15. Ms. Romero disputed
portions of facts 3, 6, 7, 8, 9, 10, 11 & 12. But the disputes regarding facts 3 and 6–12
are not “genuine disputes” because those facts are primarily characterizations of events
that are also depicted on the recording from Officer Swinford’s lapel video. In light of
Scott v. Harris, the court relies on the clear video evidence rather than the parties’ “two
different stories.” 550 U.S. at 380.
                                              3
had been “mad-dogging” a store employee, i.e., glaring at the employee in order to

intimidate, and that a woman with him (thought to be the man’s wife) was suspected of

shoplifting. Lapel Video of Officer Jeffrey Swinford at 0:00–0:10 (ECF No. 36, Ex. D)

(sealed).

       While Officer Swinford was speaking with Mr. Ackley, Ruben Sepulbeda 3

approached them and wanted to speak with Officer Swinford. Id. Officer Swinford

identified Mr. Sepulbeda as the man Mr. Ackley had reported for mad-dogging, and

Officer Swinford informed Mr. Sepulbeda that the mall was requesting he be removed

and issued a trespassing notice. Id. at 0:35–1:30. As Officer Swinford was filling out a

criminal trespass notice to issue to Mr. Sepulbeda, Plaintiff Dellia Romero approached

him. Id. at 3:04. She passed by Officer Swinford and asked, “Why are we getting a

trespass? We didn’t do nothing wrong here.” Id. at 3:04–3:06.

       Officer Swinford responded, “Let me see your I.D.” Id. at 3:06–3:08. Ms.

Romero turned away from Officer Swinford and headed toward her car as she answered,

“No.” Id. at 3:08–3:09. She proceeded to walk to her car a few feet away. Id. at 3:09–

3:12. Officer Swinford followed her and said, “Ma’am, I’m not playing this game with

you. Let me see your I.D.” Id. She refused and climbed into the car’s front passenger

seat. Id. at 3:12–3:13. Officer Swinford asked her again, “Ma’am, let me see your I.D.”

Id. at 3:15–3:17. She answered, “No.” Id. at 3:17.

       Officer Swinford then grabbed her wrist and began to pull her out of the vehicle.


3
  Initially, the complaint and answer spelled his name “Sepulveda,” but later pleadings
by the parties spell it “Sepulbeda.”
                                            4
Id. at 3:19–3:27. Ms. Romero attempted to pull her arm away and protested, “Don’t you

fucking hold on to me like that.” Id. at 3:25–3:27. At this point, Officer Swinford told

Ms. Romero, “Ma’am, you’re under arrest.” Id. at 3:28–3:30. She responded, “You’re

not arresting me! For what?!” Id. at 3:30–3:32. Officer Swinford then pulled her arms

behind her back and warned her to “stop resisting.” Id. at 3:32–3:38. Officer Swinford

placed Ms. Romero in handcuffs and told her, “You are now under arrest for resisting and

concealing your I.D.” Id. at 3:39–3:54.

       The officer then proceeded to walk Ms. Romero toward his patrol car, where he

pinned her against the hood of the vehicle. Id. at 3:54–4:04. Ms. Romero protested,

“You don’t fucking have to hold my hand like that.” Id. at 3:58–4:00. In the video she

appears to push away from Officer Swinford’s grip. Id. at 4:00. She continued to protest

that Officer Swinford did not need to hold her as forcefully as he did. Id. at 4:00–4:30.

Officer Swinford told her several times to “stop,” to “relax, ma’am,” and to “stop tensing

up.” Id. At one point, Ms. Romero protested at how tightly Officer Swinford had

secured the handcuffs and said, “it’s hurting me right here.” Id. at 5:05–5:07. She was

then placed in the back of Officer Swinford’s patrol car. Id. at 5:30–5:45. 4 Ms. Romero

was ultimately charged with resisting an officer, concealing her identity, and disorderly



4
  Ms. Romero alleges that, after their interaction had concluded, Officer Swinford
embellished or gave a false description of the events in recounting them to another
officer. Pl.’s Resp. Mot. Summ. J. at 4, ¶ 9 (citing Lapel Video at 6:01–8:56). Officer
Swinford’s account of the facts is irrelevant because the video clearly captures the events.
Ms. Romero claims that this belies the officer’s credibility and makes his account
unreliable, but it is unnecessary to rely on his account given the video.

                                             5
conduct. 5 UDMF No. 14.

       Ms. Romero sued the City of Clovis, the Clovis Police Department, 6 and Officer

Swinford 7 in New Mexico state court for false arrest and imprisonment, assault and

battery, the violation of her civil rights, and negligent supervision and training. Compl. at

1. She requested compensatory and punitive damages and attorneys’ fees. Id. at 5.

Defendants removed the case to this court because Ms. Romero’s § 1983 claim presents a

federal question. 28 U.S.C. §§ 1331, 1441(a). Defendants moved for summary

judgment, arguing (1) Ms. Romero’s § 1983 claim fails because (a) Officer Swinford did

not violate Ms. Romero’s rights or is at least entitled to qualified immunity and (b) the

City is not responsible for an unconstitutional policy or custom, and (2) Defendants are

entitled to judgment as a matter of law on her state law claims. See generally Defs.’ Mot.

Summ. J.


                                        Discussion

       The court will address three sets of claims. First, the § 1983 claims against



5
  The criminal complaint was later dismissed without prejudice. Notice of Dismissal
(ECF No. 31-2).
6
  As Defendants correctly note, the Clovis Police Department is not a proper defendant
to Ms. Romero’s § 1983 claim. New Mexico law vests municipalities with the power to
sue and be sued, not their constituent departments, which are merely administrative arms
of the City. N.M. Stat. Ann. § 3-18-1; see also Henry v. Albuquerque Police Dep’t, 49 F.
App’x 272, 273 n.1 (10th Cir. 2002) (unpublished).
7
  Ms. Romero sued Officer Swinford “individually and in his prior official capacity.”
Compl. at 1. Because he is no longer employed by the City, an official capacity suit for
prospective relief is moot. See Kentucky v. Graham, 473 U.S. 159, 165–66 (1985).
                                             6
Officer Swinford. These include Ms. Romero’s Fourth Amendment claims for illegal

arrest and for excessive force. Second, the § 1983 claims against the City. And finally,

the claims against both Officer Swinford and the City brought under New Mexico state

law.

A.     Federal Claims Against Officer Swinford

       1.    Illegal Arrest Claim

       The Fourth Amendment protects the “right of the people” to be free of

“unreasonable searches and seizures.” U.S. Const. amend. IV. A warrantless arrest by an

officer requires probable cause to believe a crime had been committed. Quinn v. Young,

780 F.3d 998, 1006 (10th Cir. 2015).

       Ms. Romero was arrested for “concealing identity,” a misdemeanor under New

Mexico law. 8 The Tenth Circuit has held that, in order to arrest someone for concealing

identity, “there must be reasonable suspicion of some predicate, underlying crime” that

would justify the initial demand for identification. Keylon v. City of Albuquerque, 535

F.3d 1210, 1216 (10th Cir. 2008). Accordingly, the court must answer two questions:

First, did Officer Swinford possess reasonable suspicion that Ms. Romero had committed


8
  Defendants also argue Ms. Romero’s arrest was justified because she committed the
crimes of resisting arrest, N.M. Stat. Ann. § 30-22-1(D), and disorderly conduct, N.M.
Stat. Ann. § 30-20-1(A). The court does not need to address these alternative grounds for
her arrest because it determines Officer Swinford had arguable probable cause on the
concealing identity charge. See Fogarty v. Gallegos, 523 F.3d 1147, 1156 (10th Cir.
2008) (noting the central question is “determining which crime, or crimes, defendants
could objectively and reasonably have believed [the plaintiff] committed”); Apodaca v.
City of Albuquerque, 443 F.3d 1286, 1289 (10th Cir. 2006) (“All that matters is whether
[the defendant] possessed knowledge of evidence that would provide probable cause to
arrest [the plaintiff] on some ground.”).
                                            7
or was committing a crime such that his demand for her identification was legal? In other

words, did the request for identification come in the context of a valid Terry stop? See

Terry v. Ohio, 392 U.S. 1, 30 (1968). And second, did he then have probable cause to

arrest her for concealing identity when she refused to comply with his demand for her

identification? See Atwater v. City of Lago Vista, 532 U.S. 318, 354–55 (2001)

(describing the standard for arrest for a misdemeanor committed in the officer’s

presence). The court addresses each question in turn.

       a.     Reasonable Suspicion

       First, Ms. Romero argues Officer Swinford stopped her and demanded her

identification without reasonable suspicion. A law enforcement officer may briefly

detain and question a person whom the officer reasonably suspects of engaging in

criminal activity. United States v. McHugh, 639 F.3d 1250, 1255 (10th Cir. 2011).

“Reasonable suspicion” necessary for a Terry stop is a lower threshold than probable

cause necessary for arrest, but also must be “more than an inchoate and unparticularized

suspicion or hunch.” United States v. Sokolow, 490 U.S. 1, 7 (1989) (internal quotation

marks omitted). Reasonable suspicion exists where an officer can point to “specific and

articulable facts” and reasonable inferences drawn from those facts that would lead an

officer to believe “criminal activity ‘may be afoot.’” Sokolow, 490 U.S. at 7 (quoting

Terry, 392 U.S. at 30). An officer need not rule out the possibility of innocent conduct

and may initiate a Terry stop even if it is more likely than not that the individual is not

involved in anything illegal. United States v. Pettit, 785 F.3d 1374, 1379–80 (10th Cir.

2015). Reasonable suspicion is not an onerous standard; it exists so long as the totality of

                                              8
the circumstances would justify a reasonable officer in stopping a person to “verify or

dispel the officer’s suspicion in a short period of time.” Florida v. Royer, 460 U.S. 491,

500 (1983).

       Here, the court agrees with Defendants that the facts available to Officer Swinford

were sufficient to give rise to reasonable suspicion that Ms. Romero may have engaged in

illegal activity. 9 When Officer Swinford was dispatched to the mall, he was told that the

mall wished to have one or more suspects removed. When he arrived, mall security (Mr.

Ackley) told him that a man needed to be removed for mad-dogging and that a woman

with him was suspected of shoplifting. Officer Swinford identified the man who

approached him in the parking lot as Mr. Sepulbeda — the man accused of mad-dogging.

So, when Ms. Romero approached the officer and asked him why they were being given

a trespassing notice since they had not done anything wrong, it was a reasonable

inference that she might be the woman associated with Mr. Sepulbeda. At that point,

Officer Swinford had justification to detain and question her until he could verify or

dispel his suspicion that she might be the woman reported by the mall for suspected

shoplifting and trespassing along with Mr. Supelbeda. The demand for identification,

then, came within the scope of a valid Terry stop. See Keylon, 535 F.3d at 1216.

       b.     Probable Cause

       The next question is whether Officer Swinford’s reasonable suspicion regarding


9
  Rather than resolve this question on “clearly established law,” the court finds in its
discretion it is simpler to answer the merits of the constitutional question. See Green v.
Post, 574 F.3d 1294, 1299 (10th Cir. 2009) (noting a court may resolve a case on either
step of the qualified immunity test).
                                             9
Ms. Romero grew into probable cause to arrest her. Because this is a § 1983 case,

though, Ms. Romero cannot prevail just by showing that Officer Swinford lacked

probable cause — qualified immunity requires her to show that it was “clearly

established” that he lacked probable cause. See Pearson v. Callahan, 555 U.S. 223, 232

(2009) (describing the two-step qualified immunity standard: first, violation of a right;

second, demonstration the right was clearly established). Put another way, she must

show that Officer Swinford did not even arguably have probable cause to arrest her; that

no reasonable officer would have thought he could validly arrest her under the

circumstances. See A.M. v. Holmes, 830 F.3d 1123, 1139–40 (10th Cir. 2016)

(explaining “arguable probable cause” and noting that an officer may be reasonably

mistaken about probable cause and entitled to qualified immunity). If the court

determines that probable cause arguably existed, the court may resolve the case on that

ground. Id. at 1139.

       Even assuming arguendo that Officer Swinford was mistaken about the existence

of probable cause, it was a reasonable mistake. New Mexico law makes it a

misdemeanor to “conceal” one’s identity, which consists of “concealing one’s true name

or identity, or disguising oneself with intent to obstruct the due execution of the law or

with intent to intimidate, hinder or interrupt any public officer” in the course of his

duties. N.M. Stat. Ann. § 30-22-3. New Mexico courts have construed § 30-22-3 to

“require[] a person to furnish identifying information immediately upon request or, if the

person has reasonable concerns about the validity of the request, so soon thereafter as not

to cause any ‘substantial inconvenience or expense to the police.’” State v. Dawson, 983

                                              10
P.2d 421, 424 (N.M. Ct. App. 1999) (quoting In re Suazo, 877 P.2d 1088, 1096 (N.M.

1994)). One conceals her identity by “refraining from stating any identity at all” and

“concealment for any period of time, however short, violates the statute.” Id. at 423.

       Ms. Romero openly refused to provide Officer Swinford with her identification

and walked away to her car rather than remain and answer questions while the subject of

a Terry stop. Given the facts known to him at that time and under the law as it was

established at the time of Ms. Romero’s arrest, Officer Swinford could reasonably have

believed that she violated § 30-22-3. A.M., 830 F.3d at 1140. His lawful demand for her

identification gave rise to an obligation on her part to comply and furnish her

identification “immediately” or “soon thereafter,” but instead she refused multiple

requests. Dawson, 983 P.2d at 424; see also Mocek v. City of Albuquerque, 813 F.3d

912, 927 (10th Cir. 2015). Additionally, it is established that even relatively minor

crimes committed in an officer’s presence can give rise to probable cause for an arrest.

Atwater, 532 U.S. at 354–55; 3 Wayne R. LaFave, Search and Seizure: A Treatise on the

Fourth Amendment § 5.1(b) (5th ed., October 2018 update).

       “Qualified immunity balances two important interests — the need to hold public

officials accountable when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they perform their duties

reasonably.” Pearson, 555 U.S. at 231. Where, as here, an officer in the field could at

least reasonably believe he had the authority to make an arrest, courts “need to protect

officials who are required to exercise their discretion and the related public interest in

encouraging the vigorous exercise of official authority.” Harlow v. Fitzgerald, 457 U.S.

                                              11
800, 807 (1982) (internal quotation marks omitted) (quoting Butz v. Economou, 438 U.S.

478, 506 (1978)). Accordingly, Officer Swinford is entitled to qualified immunity from

suit on Ms. Romero’s illegal arrest claim.

       2.     Excessive Force Claim

       Ms. Romero claims that the “battery” committed against her while she was

“wrongfully in custody” violated substantive due process under the Fourteenth

Amendment. Pl.’s Resp. at 15–16. The Fourth Amendment, however, is the framework

that governs claims that excessive force was used in the process of making an arrest.

Estate of Booker v. Gomez, 745 F.3d 405, 419 (10th Cir. 2014). Because Ms. Romero’s

claim is about the use of force during her arrest, the court will construe Ms. Romero’s

substantive due process claim as a Fourth Amendment excessive force claim.

       The Supreme Court has long recognized that the ability to use at least some

amount of force — or the threat of force — is part and parcel of the power to make an

arrest. Graham v. Connor, 490 U.S. 386, 396 (1989). So, the question is one of degree:

Was the degree of force used “objectively reasonable” under the circumstances? Id. at

397. Answering that question requires courts to “balance the nature and quality of the

intrusion on the individual’s Fourth Amendment interests against the importance of the

governmental interests alleged to justify the intrusion.” Scott, 550 U.S. at 383 (internal

quotation marks omitted) (quoting United States v. Place, 462 U.S. 696, 703 (1983)).

And like Ms. Romero’s illegal arrest claim, this claim brings with it the burden of

defeating qualified immunity. Not only must she show that Officer Swinford’s use of

force went beyond what was objectively reasonable, she must also show that it was

                                             12
clearly excessive under the law as it was established at the time of her arrest. See A.M.,

830 F.3d at 1134–35 (stating the qualified immunity standard).

       For a right to be “clearly established,” it must be clear to a reasonable officer that

his conduct would violate the law. Id. at 1135. In general, to show a right was clearly

established a plaintiff will need to identify a decision from either the Supreme Court or

the Tenth Circuit that was on the books at the time of her arrest and that held an official

violated the law under circumstances substantially similar to her own. See Grissom v.

Roberts, 902 F.3d 1162, 1168 (10th Cir 2018). But Ms. Romero has not identified any

decision regarding the use of excessive force, let alone one decided by the Supreme Court

or the Tenth Circuit that held an officer violated the law under similar circumstances.

Merely alleging that her handcuffs may have caused her pain or left her with some de

minimis injury is insufficient. See Cortez v. McCauley, 478 F.3d 1108, 1129 & n.24

(2007) (en banc). She must demonstrate, under the totality of the circumstances, that the

force inflicted on her and her resulting injuries were disproportionate to the force needed

to arrest her. See Fisher v. City of Las Cruces, 584 F.3d 888, 894 (10th Cir. 2009). She

has not done so and accordingly she has not carried her burden to demonstrate Officer

Swinford violated a clearly established right. Compare id. at 898 (requiring “a plaintiff

[to] establish some non-de minimis actual injury”), with Pl.’s Resp. Mot. Summ. J., Ex. 4

(ECF No. 31-4) (photographs of Ms. Romero’s injuries). That is fatal to her claim.

Officer Swinford is entitled to qualified immunity as to excessive force.




                                              13
B.       Federal Claims Against the City: Unconstitutional Policy or Custom, Failure
         to Train

         While Ms. Romero’s claims against the City are not subject to a qualified

immunity defense, they face the separate challenge of showing the City maintained an

unconstitutional official “policy or custom.” See, e.g., City of Canton v. Harris, 489 U.S.

379, 385–86 (1989); Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 690

(1978). A municipality is not liable under § 1983 merely because it employed a

tortfeasor; it may only be held liable where there is a causal link between the employee’s

tort and the municipality. 10 See Monell, 436 U.S. at 690. In other words, a municipality

may be held liable only where the execution of its own policy inflicted the plaintiff’s

injury. Los Angeles Cty. v. Humphries, 562 U.S. 29, 35–36 (2010). When the

employee’s unconstitutional action was authorized by the municipality, the employee’s

acts are fairly attributable to the municipality itself. Simmons v. Uintah Health Care

Special Dist., 506 F.3d 1281, 1284 (10th Cir. 2007). A plaintiff bears the burden of

demonstrating that a municipality both had an unconstitutional policy or custom, and the

policy or custom caused her injury. Pyle v. Woods, 874 F.3d 1257, 1266 (10th Cir.

2017).

         Ms. Romero has failed to meet her burden to show the City maintained an

unconstitutional policy or custom that caused Officer Swinford to violate her rights. No


10
   This standard assumes that a plaintiff has shown a municipal employee committed a
constitutional violation. A claim against a municipality would also fail where there was
no underlying constitutional violation. See Jones v. Norton, 809 F.3d 564, 575 (10th Cir.
2015). Even assuming for the sake of argument that Officer Swinford’s actions were
unconstitutional, Ms. Romero’s claims against the City still fail.
                                             14
reasonable jury could find for her on the facts she has presented to the court. See Harris,

489 U.S. at 388–89 (describing when inadequate training constitutes a municipal

“policy”). She has not shown either a formal policy enacted by the City that is

unconstitutional, an informal custom that amounts to a widespread practice on the City’s

part, an illegal action by a final policymaker, or a deliberately indifferent failure to

adequately train the City’s police officers. See Pyle, 874 F.3d at 1266. Her only support

for the failure to train claim is an excerpt from the City’s police department field manual

and her barebones legal conclusions. Accordingly, the City is entitled to summary

judgment on the federal claims against it.

C.     State Law Claims

       Under 28 U.S.C. § 1367, district courts may exercise supplemental jurisdiction

over state law claims that are “so related” to a party’s federal claims that they “form part

of the same case or controversy.” Id. § 1367(a). But a district court may also “decline to

exercise supplemental jurisdiction” if “the district court has dismissed all claims over

which it has original jurisdiction.” Id. § 1367(c). When Defendants removed this dispute

to federal court, Plaintiff’s § 1983 suit formed the basis for original federal jurisdiction.

Those federal claims, however, will be dismissed. The Tenth Circuit has advised that

when only state law claims are left for decision, the court should usually exercise its

discretion to decline supplemental jurisdiction. See VR Acquisitions, LLC v. Wasatch

Cty., 853 F.3d 1142, 1149–50 (10th Cir. 2017). Accordingly, the court will remand

Plaintiff’s state law claims to New Mexico state court.



                                              15
       NOW, THEREFORE, IT IS ORDERED that (1) Defendants’ First Motion for

Summary Judgment (ECF No. 28) filed May 7, 2018, is granted in part as to all federal

claims, and (2) Plaintiff’s state law claims are remanded to the Ninth Judicial District

Court of the State of New Mexico.

       DATED this 31st day of May 2019, at Santa Fe, New Mexico.

                                                  /s/ Paul Kelly, Jr.
                                                  United States Circuit Judge
                                                  Sitting by Designation

Counsel:

Daniel R. Lindsey, Daniel R. Lindsey Law Firm, Clovis, New Mexico, for Plaintiff.

Mark D. Standridge and Cody R. Rogers, Jarmie & Rogers P.C., Las Cruces, New
Mexico, for Defendants.




                                             16
